—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered January 3, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of lxl% to 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Credibility issues were properly placed before the jurors for consideration and we perceive no basis for disturbing their determinations (People v Bleakley, 69 NY2d 490).
The court appropriately exercised its discretion in permitting introduction of defendant’s redacted arrest photograph, after the complainant’s in-court identification and testimony that defendant’s appearance had changed significantly from the date of the incident, as relevant to the jury’s ability to assess the reliability of the complainant’s identification testimony (see, People v Nogueras, 196 AD2d 448, lv denied 82 NY2d 900).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.